Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 1 of 11




            EXHIBIT A
                    Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 2 of 11




                                           Commonwealth of Massachusetts

           MIDDLESEX.SS.                                             TRIAL COURT OF THE COMMONWEALTH
                                                                     SUPERIOR COURT DEPARTMENT
                CAsIA&aia XMijiurciu4lL!lAuD                         CIVIL DOCKET NO cSOgl CU      3
            AsPERSoAf^L R&reEffiiiTAri ife
           qPTHE     ES’nffEoKftAmttlPLAINTIFFfSV


           ^iAErrLU.d/bloL Rcrr 6EaiRi4^
                        gliTiAl Wll<AUf!IBgFFNDANT(S^

                                                                SUMMONS
                                                   ADTilLdlhlouhm^
           THIS SUMMONS IS DIRECTED TO                                                     . (Defendant’s name)

           You are being sued. The Plaintifr(s) named above has started a lawsuit against you. A copy of the
           PiaintifTs Compiaint fiied against you is attached to this summons and the originai complaint has been
           fiied in the MICourt. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1.         You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
           the case against you and award the Plaintiff everything asked for in the compiaint. You wiii aiso iose the
           opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
           to resoive this matter with the Plaintiff. If you need more time to respond, you may request an
           extension of time in writing from the Court.
2.         How to Respond. To respond to this lawsuit, you must fiie a written response with the court and maii a
           copy to the PiaintifTs Attorney (or the Plaintiff, if unrepresented). You can do thisjpic^^ |£S£JL
     a.    Fiilno your signed original responsawith the Clerk's Office for Civii Business.                   Court.
                                                    in^j^Sn, AND



3.          What to Include in your response. An “Answer” is one type of response to a Complaint. Your Answer
            must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
            Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
            use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
            based on the same facts or transaction described in the Complaint, then you must include those claims
            in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          . lawsuit. If you want to have your case heard by a jury, you must specifically request a Jury trial in your
            Answer or in a written demand for a jury trial that you must send to the other side and file with the
            court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
            “Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
            to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
            you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions”
            described in the rules of the Court in which the complaint was filed, available at
            www.mass.gov.courts/case«legal-res/rules of court.




                                                                                                          joaputy Sheriff Suffolk County^

                                                                                                          -w
              Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 3 of 11




4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5.   Required Information on all filings: The "civil docket number” appearing at the top of this notice is the
     case number assigned to this case and must appear on the front of your Answer or Motion to Disrniss.
     You should refer to yourself as the "Defendant.”        **

     Witness Hon. Judith Fabricant, Chief Justice on         TuM£ ^ ,                  ■ 2q30




     Mi^el A. ^uliivan
     Clerk'Magistrate



     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be Indicated on the
     summons before it is served on the Defendant.




                                           PROOF OF SERVICE OF PROCESS

              I hereby certify that on                               . 20__ _ I served a copy of this summons,
     together with a copy of the complaint in this action, on the defendant named in this summons, in the
     following manner (See Mass. R. Civ. P. 4(d)(1-S)):




     Dated:                                    .20                    Signature:



     N.B.      TO PROCESS SERVER:

            PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                                                                               .20.
              Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 4 of 11




                            COMMONWEALTH OF MASSACHUSETTS
MIDDLESEX, ss.                                                                 SUPERIOR COURT
                                                                                         PILED

     RITA CASTAGNA, Individually and as Personal
     Representative of THE ESTATE OF JEAN FEILD,
                                                                                      APR U 2020
                                   Plaintiff,
         V.
                                                                           CI\bE^CH^^------ --
     ADT, LLC d/b/a ADT Security Services and                              NO.
     VALENTIN MOISAND,
                                Defendants.



                      COMPLAINT and DEMAND FOR TRIAL BY JURY

1.        Plaintiff, RITA CASTAGNA (“plaintiff’), a long-time resident of Holden, Worcester
          County, Massachusetts, is the duly appointed Personal Representative of the Estate of
          Jean Feild (“decedenf’).

2.        Defendant ADT, LLC (“ADT”), is a limited liability corporation organized and existing
          under the laws of the State of Delaware, with its princip^ place of business in Boca
          Raton, Florida with CT Coiporation as its registered agent in the Commonwealth of
          Massachusetts. At all times relevant to this Complaint, Defendant ADT has been engaged
          in and doing business in the Commonwealth in all counti^ including, specifically,
          Middlesex and Worcester Counties.

3.        Defendant VALENTIN MOISAND (“Moisand”) is an individual residing in Arlington,
          Middlesex County, Massachusetts. At all tinies relevant to this matter, defendant .
          Moisand engaged in, marketed, sold and oversaw the sale and installation of life safety
          products and services including on behalf of, or as an agent of, ADT.

4.        This action is brought to recover wrongful death and survivorship damages pursuant to
          Mass. Gen. L. c. 229, § I, et. seq. In addition, this action is brou^t to compensate the
          decedent’s sister, plaintiff Rita Castagna, for personal, bodily and emotional injuries
          suffered as a result of the incident.

                                   JURISDICTION and VENUR

5.        Venue is proper in Middlesex Superior Court because the defendants reside and/or
          maintain usual places of business and engage in business in Middlesex County.
          Specifically, Defendant Moisand resides in Arlington, Massachusetts and Defendant
          ADT maintains a usual place of business in Waltham, Massachusetts, both in Middlesex
        Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 5 of 11




      County which is the only Massachusetts county where both defendants reside and/or
      maintain usual places of business.

                                 FACTUAL BACKGROUND

6.    At all relevant times, the plaintiff owned and resided in a house on Chapel Street in
      Holden, Massachusetts (the “residence”) together with her sister, the decedent. At all
      relevant times, both the plaintiff and decedent were senior citizens.
7.    Defendant ADT manufftctures, markets, sells, installs and provides services for business
      and residential electronic fire, life safety, carbon monoxide and security detection,
      alarming, signaling and monitoring that can dispatch emergency services if necessary.
8.    In the Spring of 2016, defendant Valentin Moisand responded to an inquiry ffom the
      plaintiff to defendant ADT about life safety protection for the residence where she and
      the decedent lived. Defendant Moisand visit^ the home, evaluated its outdated and long-
      disconnected fire and security alarm, closely examined its connection panel, and
      discussed with the plaintiff her desire for life safety sensing, alarming and monitoring.
9.    At all relevant times, defendant ADT conducted business throughout Massachusetts as a
      seller, installer and service provider of alarm systems and, through defendant Moisand,
      specifically sold, installed and serviced a life safety alarm system in the residence of Rita
      Castagna and Jean Field.
10.   On April 14,2016, as a result of detailed discussions with defendant Moisand, the
      plaintiff entered into an “Amended and Restated Residential Services Contract” with
      defendant ADT for a “Traditional + Safety” home security and life safety package, which
      provided that defendant ADT would install a wireless life safety detector system with a
      monitored security alarm. In accordance with representations made by defendant
      Moisand, the agreement specifies the services to be provided, the monthly service charge
      associated with each service and, in particular, lists “Carbon Monoxide” protection as
      included in the total monthly charge. Those representations were false and fraudulent.
11.   On or about May 4,2016, defendant ADT installed a wireless life safety system and a
      monitoring burglar alarni at the residence. The old, outdated and disconnected devices
      were completely removed and completely new equipment was installed and monitoring -
      commenced. The plaintiff paid for such monitoring services throughout 2016 and 2017.
12.   On April 21,2017, the decedent arrived home urgently needing to use the bathroom, and
      inadvertently left her vehicle running in the basement garage of the residence. Soon
      afterwards, she closed the garage door and left her home with her sister in the plaintiff’s
      vehicle. Later that evening, the decedent arrived home, dressed for and went to bed.
      During the night, she was exposed to and inhaled high levels of carbon monoxide gas
      from the garage below her bedroom. It was later learned that, notwithstanding the
      representations of defendant Moisand and the agreement with defendant ADT, there were
      not any carbon monoxide detectors installed by the defendants in the residence.

                                                2
         Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 6 of 11




        WHEREFORE, plaintiff Rita Castagna, in her capacity as duly appointed Personal
Representative of the Estate of her sister, Jean Field, pursuant to the Massachusetts Wrongful
Death Act, Mass. Gen. L. c. 229 § 2, prays that judgment be entered against the defendants in an
amount that will fairly and adequately compensate Jean Field’s next of kin for her death and
award all other recoverable damages together with interest, costs, attorneys' fees and such other
relief as may be appropriate.

                                           COUNTn
                      WRONGFUL DEATH - PUNITIVE DAMAGES
22.   Plaintiff incoiporates and reasserts ^1-21 above as if set forth fully herein.

23.    As set forth above, the defendants engaged in acts and/or omissions that constituted
       grossly negligent and/or reckless and/or willful and wanton misconduct in violation of
       &eir respective duties owed to the plaintiff and decedent.

24.    As set forth above, and as a direct and proximate result of the defendants’ grossly
       negligent and/or reckless and/or willfiil and wanton misconduct, plaintiffs decedent
       suffered grievous injuries of body and mind as well as pain and suffering which led,
       ultimately, to the decedent’s death.

        WHEREFORE, plaintiff, RITA CASTAGNA, Personal Representative of the Estate of
her sister Jean Feild, pursuant to the Massachusetts Wrongful Death Act, Mass. Gen. L. c. 229,
§2, prays that judgment be entered against each defendant in an amount that will adequately
punish and deter each defendant for their respective gross negligence and/or recklessness and/or
willful and wanton misconduct, together with interest, attorneys’ fees and costs and such other
relief as the court deems just and appropriate.

                                           COUNT m
                      SURVIVAL CLAIMS - PAIN AND SUFFERING
25.   Plaintiff incorporates and reasserts ^ 1-24 above as if set forth fully herein.

26.    As set forth above, the conduct of the defendants was negligent and/or grossly negligent
       and/or reckless and/or willful and wanton misconduct with respect to the safety of the
       decedent. •
27.    As a proximate result of the defendants’ misconduct, plaintifPs decedent, Jean field,
       suffered grievous injuries of body and mind, including but not limited to conscious pain
       and suffering, and mental and emotional distress prior to her death.
28.    As a direct and proximate result of the defendants’ misconduct, plaintiff’s decedent did
       not live long enough to recover such damages and so her estate suffered losses of
       considerable value to which no other is subrogated and for which her estate is entitled to
       recover.
                                                 4
          Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 7 of 11




        WHEREFORE, plaintiff. RITA CASTAGNA, Personal Representative of the Estate of
Jean Feild, prays that judgment be entered j^ainst the defendant in an amount which will feirly
and adequately compensate the decedent’s estate for the grievous injuries of body and mind,
including but not limited to conscious pain and suffering, and ment^ and emotional distress and
other damages sustained by Jean Feild prior to her death and that her estate recover these, and all
other, recoverable damages, together with interest, costs, attorneys* fees and such other relief as
may be appropriate.
                                           COUNT IV
                           NEGUGENCE - PERSONAL INJURIES
29.    Plmntiff incorporates and reasserts     1 -28 above as if set forth fully herein.
30.    The defendants owed duties of reasonable care to the plaintiff as a seruor consumer of
       defendants* life safety alarm, protection and monitoring services.
31.     As set forth above, the defendants breached those duties of reasonable care owed to the
        plmntiff.
32.     As set forth above, and as direct and proximate results of the defendants* breaches of
        those duties, tiie plaintiff suffered injuries of body and mind as well as psun and suffering.
        WHEREFORE, plaintiff Rita Castagna, in her individual capacity, prays that judgment be
entered against the defendants in an amount that will feirly and adequately compenssite her for
her personal injuries and award all ottier recoverable damages together with interest, costs,
attorneys* fees and such other relief as may be appropriate.
                                             COUNTY
                       BREACH OF CONTRACT AND WARRANTIES
 33.    Plaintiff incorporates and reasserts ^ 1-32 above as if set forth felly herein.
 34.    As set forth above, over a year prior to the Incident, the defendant ADT, through
        defendant Moisand, submitted an offer to the plaintiff to sell her, install and maintain life
        safety alarm services for her residence. The plaintiff accepted, the products were
        installed, services commenced and the plaintiff paid to defendant ADT a monthly service
        charge indicating that “Carbon Monoxide” life safety alarm services were “Included.”

 35.    In the production, marketing, sale, installation and monitoring of its life safety products
        and services, defendant ADT breached its contract with the plaintiff because, contrary to
        the defendants’ representations and warranties about its product, installation and services,
        no carbon monoxide detection equipment was installed, or monitored for, by the
        defendants at the residence.
                                                   5
          Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 8 of 11




36.    As set forth above, by selling and installing new fire and life safety detection and alarm
       equipment for the residence without having obtained the necessary permits required by
       state and local laws, codes and regulations, the defendants are liable for breaching their
       representations and warranties about the product, installation and services.

37.    As set forth above, and as direct and proximate results of the defendants' breaches of
       their contract and warranties, the plaintiff and her decedent suffered injuries of body and
       mind as well as pain and suffering and, ultimately, the decedent died.

        WHEREFORE, plaintiff, RITA CASTAGNA, Individually and as Personal
Representative of the Estate of Jean Feild, prays that judgment be entered against the defendants
for their breaches of contract and warranties in amounts which will fairly and adequately
compensate for their injuries and for the suffering and death of the decedent and award all other
recoverable damages, together with interest, costs, attorneys* fees and such other relief as may be
appropriate.
                                           COUNT VI
                                             FRAUD
38.    Plmntiff incorporates and reasserts UK 1-37 above as if set forth fully herein.
39.    As set forth above, in the Spring of 2016, over a year before the Incident, defendant
       Valentin Moisand met personally with the plaintiff to discuss defendant ADT’s life safety
       protection for the residence where she and the decedent lived. Defendsmt Moisand visited
       the home, evaluated its long-discoxmected fire and security alarm, closely examined its
       connection panel and, in particular, discussed with the plaintiff all options for life safety
       sensing, alarming and monitoring. Defendant Moisand represented that all necessary
       detection, alarm and monitoring equipment would be ananged for and installed in the
       residence by ADT or its representatives and that, after paying for the installation, the
       plaintiff would be invoiced a “monthly service charge” by ADT for monitoring services.
 40.    At set forth above, on or about April 14,2016, as part of her in-person meeting with
        defendant Moisand in her residence, the plaintiff was induced by defendant Moisand’s
        representations to enter into a so-called “Amended and Restated Residential Services
        Contract” for a “Traditional + Safety” home security and life safety package, which
        provided that defendant ADT would install a wireless detector and alarm system. In
        particular, and in accordance with representations made by defendant Moisand, the
        agreement specified the services to be provided, the monthly service charge associated
        with each service and, in particular, lists “Carbon Monoxide” protection as “included” in
        the total monthly charge. Those representations were false and fiaudulent.
 41.    On or about May 4,2016, defendant ADT installed a wireless life safety system and a
        monitoring alarm at the residence. The plaintiff paid for such monitoring services
        throughout 2016 and 2017. Yet, contrary to the defendants’ representations, no carbon
        monoxide detection was included in the equipment installed in the residence of the

                                                  6
         Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 9 of 11




       plaiatiff and decedent and. despite being “included” and paid for in the monthly service
       charge for monitoring, no carbon monoxide monitoring was, in feet, "included.”
42.    As set forth above, and as direct and proximate results of the defendants*
       misrepresentations and fraudulent statements, the plaintiff and her decedent suffered
       injuries of body and mind as well as pain and suffering and, ultimately, the decedent died.

        WHEREFORE, plaintiff. RITA CASTAGNA, Individually and as Personal
Representative of the ]^tate of Jean Feild, prays that judgment be entered against the defendants
for their misrepresentations and fraudulent statements in amounts which will fairly and
adequately compensate for their injuries and for the suffering and death of the decedent and
award aU other recoverable damages, together with interest, costs, attorneys’ fees and such other
relief as may be appropriate.
            PLAINTEFF^S DEMANDS FOR TRIAL BY JURY AND VOIR DIRE

      ’ Plaintiff demands a trial by jury on each claim asserted, and on each defense so triable, _
and Plaintiff further makes demand for attorney-conducted voir dire to the greatest extmt'
permissible.
                               The Plaintiff,
                               By Her Attorneys,

                                          BOYLE, BLACK & BOGDANOW, P.C.



                                  m
                              Bradley M. Henry,«BO#559S01, BHenrvf^eehanbovle. com
                              Victoria Mair, BBO#679120, VSantoroh4air(M4eehdnbovle. com
                              Jessica M. Gray, BBO#697533, JGrav^MeehanBovle. com
                              MEEHAN, BOYLE. BLACK & BOGDANOW, P.C.
                              100 Cambridge Street, Suite 2101
                              Boston, MA 02114
                              (617) 523-8300




                                                 7
                           Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 10 of 11



                                                                                                                                                                                 a
                                                                        DOCKET NUMBER                                         Trial Court of Massachusetts
       CIVIL ACTION COVER SHEET
                                                                                                                              The Superior Court
PLAINT1FP(8):        raiaC«st8snB,lndMduol||rande8PononalRoprosontB!N9                                                  COUNTY
                                                                                                                                     Middlesex
ADDRESS:             of the Eststa of Jean Felld

20 Chapel Street, HoMen. UA 01520                                                                DEFENDANTIS):        ADT.UCiand

                                                                                                                      VMentln Molsend

ATTORNEY:            Bradtejr M. Heniy. Esq„ Vtatoria Malr. Esq. end Jessteo M. Gray, Esq.

ADDRESS:             Meehan, Beyle, Bleck S Begdanow, P£.                                        M)DRE8S:             ADT. LLC, 1601 Yamato Rd.. Boco Raton, fl 33431

                     100 Cambrfctoo Street, Side 2101, Boston, MA02114                                                 VeionlInMol60iid.31 HawtltemoAvD.,Ai(lnslen,MA 02476



BBO:                 Brad!ByM.HBniy.BBO»659S01;Vlcloite Malr, BBW 676120; Jeasle^^
                                                       TYPE OF ACTION AND TRACK DESIGNATION (800 lOvoree Sldo)
           CODE NO.                          TYPE OF ACTION (spooliy)                                        TRACK                   HAS A JURY CLAIM BEEN MADE?
         BOS                           WfongfUl Death, O.L. e.229 §2A                                        F                       0YES              DNO
*lf "Other* please describe:

                                                          STATEMENT OF DAMAGES PURSUANT TO O.L c, 212, S 3A

The following Is a fuU, itemized end detailed statement of the fects on which the imdemtgned ptalnwr or ptatntlff counsel relies to determine money damages. For
thto foim, disregard double or beble damage claims: Indicate single damages only.
                                                                                             TORT CLAIMS
                                                                            (attach addition^ sheets as necessary)

A. Documented me^t expenses to date:
                                                                                                                                                                            2,610.07
        1. Total ho^Ral expenses...................                                                                                                                     $   1,000,00
        2. Total doctor expenses.....................                                                                                                                   s
        3. Total chtropracdc expenses..............                                                                                                                     s
        4. Total physical therapy expenses.......                                                                                                                       $
        5. Total other expenses (describe bsioviO                                                                                                                       %   3,dio,s/
                                                                                                                                                   Subtotal (A): S

B. Documented tost wages and compensation to dale..........................................................................................                             $
C. Documented property damages to dated.......................................................................................................                          $
D. Reasonably anticipated future medical and hosidtat expenses...........................................................................                               8
E. Reasonably anSdpated lo^ wages...............................................................................................................                        $   SiOQOjOOO
F. Other documented Items of damages (describe below).....................................................................................                              $
Wtengfut death compensatory and punitive damages.
O. Melly describe ptalntiffs tejury. Including the naliffe and extent of Inlufy:
Plaintiff and decedent exposed to toNcffatel levels of carbon monoxide In their resMonce due to defendants' negUgenoe,
                                                                                                                                                     TOTAL (A-F):$          5,003,015.07
gross negligence, reddessnsss, wlllful/teanton misconduct, contract breaches and fraud leading to Injury and death.
                                                                                  CONTRACT Cl-Aima
                                                                       (attach additional sheets as necessary)

Provide a detailed description of clalm8(6):
                                                                                                                                                          TOTAL: 8


Signature of Attomey/Pro Se Plaintiff: X                                                                                                                     Date: 4/10/2020
RELATED ACTIONS: Please provide the case                                                       rnd county of any related actions pending In the Superior Court.


                                              CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied witluB^OffSiMntB Rule 5 of ttie Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my mnts vvlth immYtlon about court-connected dilute resolution services and discuss with them the
advantages and disadvantages of the wrious mmods q dispute resolution.

Signatureof Attorney Of Record: X.                                                                                                                           Date: 4/10/2020
                     Case 1:20-cv-11279-RGS Document 1-1 Filed 07/07/20 Page 11 of 11
                                                      DOCKET NUMBER
      .   CiViL TRACKING ORDER                                                      Trial Court of Massachusetts
               (STANDING ORDER 1-88)                   2081CV00942                  The Superior Court
CASENAME
  Rita Castagna Individually and Personal Rep of the Estate of Jean Feild            Michael A. Sullivan, Clerk of Court
  vs. APT, LLC Doing Business as APT Security Services et al                         Middlesex Countv
^ Bradley M Henry, Esq.                                                            COURT NAME A ADDRESS

      Meehan, Boyle, Black & Bogdanow, P.C.                                          Middlesex County Superior Court - Woburn
      100 Cambridge St                                                               200 Trade Center
      Suite 2101                                                                     Woburn, MA 01801
      Boston, MA 02114

                                              .   TRACKING ORDER • A - Average
           . You are hereby notified that this case is on the track referenced above as per Superior Court Standing
     Order 1-88. The order requires that the various stages of litigation desoibed below must be completed not later
     than the deadlines Indicated.

               STAGES QF LiTHSATIOM                                                     DEADUNE

                                                                              SERVED BY         FILED BY               HEARD BY

     Sendee of process made and return filed with the Court                                     07/13/2020
                                                                                            !
     Response to the complaint filed (also sea MRCP12)                         m:...Jr-
                                                                                    MW]-]       08/11/2020
                                                                                                                  lb
     All motions under MRCP 12,19. and 20                                      08/11/2020       09/10/2020             10/13/2020
     All motions under MRCP 15                                                 08/07/2021       07/07/2021             07/07/2021
     All discovery requests and deposftione served and norvexpert
     depositions completed                                                     04/04/2022

     All motions under MRCP 56                                                 05^3^022         06/02/2022

     Final pre-trial conference held and/orfirm trial date set                                                         dS/30/2022 .

     Case shall be resolved and Judgment shall issue by
                                                                                         psp-ap                   04/13/2023




    The final prfr4rlal deadline is ngUtift schadulect date of thaconference. You will be notified of that date at a later time.
    Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
    This case is assigned to



(2ATE ISSUED                ASSISTANT CLERK
                                                                                                          PHONE
     04/14/2020                Marla Pantos                                                                  (781)939-2781
A                 09,16^1
                                                                                                                               sswuaoaaou
